United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Frazer, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-0320
Issued: September 28, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On November 25, 2014 appellant, through her attorney, filed a timely appeal from an
August 27, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The Board docketed the appeal as No. 15-0320.
The Board has duly considered the matter and notes that on April 17, 2015 it issued an
“order to complete record within 30 days” in this case.1 At that time, the Board noted that the
record provided by OWCP to the Board did not include a July 18, 2011 medical report by
Dr. Robert Franklin Draper, Jr., a Board-certified orthopedic surgeon. The Board pointed out
that, although it appeared from the record that Dr. Draper conducted a second opinion
examination on behalf of OWCP on or about July 18, 2011, this report was not in the record.
Further, the Board noted that his report is referenced as representing the weight of the medical
evidence by OWCP’s medical adviser in his medical opinion dated August 21, 2013 and was
used as the basis for his determination that appellant had a two percent permanent impairment of
his left upper extremity. OWCP relied upon the report of the medical adviser in awarding
appellant a schedule award for a two percent permanent impairment of her left upper extremity
on December 16, 2013, a decision that was affirmed by an OWCP hearing representative on
August 27, 2014.
1

Docket No. 15-320 (issued April 17, 2015).

The Board allotted the Director of OWCP 30 days within which to produce the completed
record or show reason why he cannot comply. The 30-day period for response expired on
May 18, 2015. However, the Director did not produce the completed record within the allotted
time. Accordingly, the case is remanded to OWCP for reconstruction and proper assemblage of
the case record, to be followed by the issuance of an appropriate decision to protect appellant’s
appeal rights.
IT IS HEREBY ORDERED that the August 27, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: September 28, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

